          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


United States of America,

v.                                     Case No. 1:18-cr-00158

Darryl Maurice Baker,                  Michael L. Brown
                                       United States District Judge
                       Defendant.

________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION

     Before   the   Court   is   the   Magistrate   Judge’s   Report   and

Recommendation (“R&R”) (Dkt. 40), recommending that the Court deny

Defendant Darryl Maurice Baker’s Motion to Dismiss. (Dkt. 35). The

Order for Service of the R&R provided that each party may file written

objections within fourteen days of service of the order. (Dkt. 21). Neither

party filed objections to the R&R.

     Absent objections, a district court “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court may accept the

recommendation if it is not clearly erroneous or contrary to the law. Fed.

R. Crim. P. 59. After a careful and complete review of the findings and
recommendations, the Court finds no error in the Magistrate Judge’s

recommendation that the Court deny Defendant’s Motion to Dismiss.

     To be sufficient, an indictment must contain the essential elements

of the offense. United States v. Fern, 155 F.3d 1318, 1324-25 (11th Cir.

1998).   In describing the elements, the indictment must apprise the

Defendant of what he must be prepared to meet. United States v. Sharpe,

438 F.3d 1257, 1263 (11th Cir. 2006). To determine if an indictment is

sufficient, the Court looks only to the face of the indictment. Id.

     Defendant here makes two claims, and both claims ask the Court

to look past the indictment and into the quality of the evidence. First,

Defendant argues that the evidence in discovery cannot show the proper

scienter to convict Defendant for communicating through interstate

commerce a threat to injure the person of another. Dkt. 35 at 4. Second,

Defendant posits that because he made the call from a telephone in

Georgia to a Veterans Affairs hotline based in Georgia that “there is a

fatal absence of the requisite impact on interstate commerce.” Id. at 5.

As the Magistrate Judge notes, both claims ask the Court to look to the

veracity and sufficiency of the evidence as opposed to the sufficiency of




                                     2
the language of the indictment. These questions are not proper for a

motion to dismiss.

     Accordingly, the Court ADOPTS the Magistrate Judge’s Report

and Recommendation (Dkt. 40) and DENIES Defendant’s Motion to

Dismiss. (Dkt. 35).

     IT IS SO ORDERED.


Dated: October 17, 2018
Atlanta, Georgia




                                 3
